DETAILED ACTION
This action is in response to applicant’s amendment received on 11/13/2023. The finality of the Office Action mailed 08/20/2020 is withdrawn. The following new grounds of rejection below are formulated.
Claims 1-20 and 24-28 are pending. Claims 21-23 are cancelled. Claim 16 remain withdrawn for further consideration pursuant to 37 CFR 1.142(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear how the at least one wire mesh (14) is attached to the heat shield (12) by at least one of welding, soldering, brazing, crimping, adhesive bonding in addition to “the substance-to-substance bond” since welding, soldering, brazing, crimping and adhesive bonding are all examples of the actual “substance-to-substance bond” (see Applicant’s PG-Pub specification, par. 0010, 0024 and 0046).
For the purpose of this examination, the claim has been interpreted to mean:
--the at least one wire mesh being attached to the heat shield by the substance-to-substance bond.--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 10-11, 15, 18-20, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al.  (US 5,992,560, herein “Matsuoka”).
Regarding claim 1, Matsuoka discloses: 
a heat shield assembly (13) (fig. 2) for a vehicle exhaust system [abs., lines 1-2], comprising: 
a heat shield (13); 
at least one wire mesh (18) (fig. 2) configured to attach the heat shield (13) to a housing (12) of the vehicle exhaust system (the wire mesh -18- attaches the heat shield -13- at end -13a- and attaches the housing -12- at a location proximate to end -13a-) [col. 3, lines 60-65] (fig. 2),
the at least one wire mesh (18) being attached to the heat shield (13) at a first attachment point (13a) to form a preassembled unit and having a second attachment point (right below the point -13a-) configured for attachment to the housing (12) [col. 3, lines 60-65] (fig. 2),
the first attachment point (13a) being separate from the second attachment point (right below the point -13a-) (by virtue of the presence of the actual wire mesh -18- clearly seen in fig. 2), and
wherein the at least one wire mesh (18) is attached to the heat shield (13) at the first attachment point (13a) by a substance-to-substance bond (welding) [col. 3, lines 60-65 and col. 4, lines 17-19], and
wherein the heat shield (13) is closed at an inner surface facing the at least one wire mesh (18) (fig. 2) at the first attachment point (13a) such that there are no fastening openings in the heat shield (13) at the first attachment point (13a) (fig. 2).
Regarding claim 3, Matsuoka discloses: 
the at least one wire mesh (18) being attached to the heat shield (13) by the substance-to-substance bond (welding, at -13a-) [col. 3, lines 60-65 and col. 4, lines 17-19] (fig. 2).
Regarding claim 5, Matsuoka discloses: 
an exhaust system component (10) (fig. 2) for a motor vehicle [abs., lines 1-2] comprising:
a gas-carrying housing (12);
a heat shield (13) seated on an outside of the gas-carrying housing (12) (fig. 2); 
at least one wire mesh (18) (fig. 2) which is provided at least partially between the heat shield (13) and the gas-carrying housing (12) to attach the heat shield (13) to the gas-carrying housing (12) and which has a first attachment point (13a) and a second attachment point (right below the point -13a-) (it is 
the heat shield (13) being attached to the gas-carrying house (12) via the wire mesh (18) by the first attachment point (13a) and being attached to the gas-carrying housing (12) by the second attachment point (right below the point -13a-) which contacts the gas-carrying housing (12) directly [col. 3, lines 60-65] (fig. 2),
wherein the first attachment point (13a) is separated from the second attachment point (right below the point -13a-) (by virtue of the presence of the actual wire mesh -18- clearly seen in fig. 2), and
wherein the first attachment point (13a) is a direct and fixed attachment between the heat shield (13) an the at least one wire mesh (18) [col. 3, lines 60-65] (fig. 2), and 
wherein the second attachment point (right below the point -13a-) is a direct and fixed attachment between the at least one wire mesh (18) and the gas-carrying house (12) [col. 3, lines 60-65] (fig. 2),
wherein the at least one wire mesh (18) is attached to the heat shield (13) at the first attachment point (13a) by a substance to substance bond (welding) [col. 3, lines 60-65 and col. 4, lines 17-19] (fig. 2).
Regarding claim 6, Matsuoka discloses:
wherein the heat shield (13) is closed at the first attachment point (13a) such that there are no fastening openings in the heat shield (13) at the first attachment point (13a) (fig. 2).
Regarding claim 7, Matsuoka discloses:
wherein the heat shield (13) is adapted to the shape of the housing (12) (clearly seen in fig. 2).
Regarding claim 10, Matsuoka discloses:
the heat shield (13) having an edge (clearly seen in fig. 2), and
wherein the at least one wire mesh (18) is provided in a region of the edge of the heat shield (13) (clearly seen in fig. 2).
Regarding claim 11, Matsuoka discloses:
the at least one wire mesh (18) extending along the edge (of the heat shield -13-) (clearly seen in fig. 2).


Regarding claim 15, Matsuoka discloses:
an insulating cavity (the space between the housing -12- and the heat shield -13-) being formed between the heat shield (13) and the gas-carrying housing (12) (clearly seen in fig. 2) (since the crystalline alumina fiber -15- has heat insulating properties) [col. 3, lines 10-17].
Regarding claim 18, Matsuoka discloses:
the at least one wire mesh (18) being attached to the heat shield (13) by a substance-to-substance bond (welding) [col. 3, lines 60-65 and col. 4, lines 17-19] (fig. 2).
Regarding claim 19, Matsuoka discloses: 
the at least one wire mesh (18) being attached to the heat shield (13) by welding (at -13a-) [col. 3, lines 60-65 and col. 4, lines 17-19] (fig. 2).
Regarding claim 20, Matsuoka discloses: 
an insulating material (15) being provided between the heat shield (13) and the gas-carrying housing (12) [col. 3, lines 10-17].
Regarding claim 24, Matsuoka discloses:
the second attachment point (right below the point -13a-) providing a surface that is configured for direct and fixed attachment to the housing (12) by a substance-to-substance bond (welding) [col. 3, lines 60-65 and col. 4, lines 17-19] (fig. 2).
Regarding claims 26-27, Matsuoka discloses:
the at least one wire mesh (18) having a first side and a second side opposite the first side (clearly seen in fig. 2), and wherein the first attachment point (13a) is between the first side and an inner surface of the heat shield (13) (fig. 2), and wherein the second attachment point (right below point -13a-) is between the second side and an outer surface of the housing (2) (clearly seen in figure 2).
Regarding claim 28, Matsuoka discloses:
the at least one wire mesh (18) being attached to the housing (12) at the second attachment point (right below point -13a) by a substance to substance bond (welding) [col. 3, lines 60-65 and col. 4, lines 17-19].


Claims 1-8, 10-15, 17-20, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubaki (US 4,183,994).
Regarding claim 1, Tsubaki discloses: 
a heat shield assembly (8) (figs. 1-3 and 7) for a vehicle exhaust system [abs., line 1], comprising: 
a heat shield (10); 
at least one wire mesh (12) [col. 2, lines 46-48] (fig. 3) configured to attach the heat shield (10) to a housing (6) of the vehicle exhaust system (the wire mesh -12- attaches the heat shield -10- at joint -11- and attaches the housing -6- at -14-) [col. 2, lines 38-45] (fig. 1),
the at least one wire mesh (12) being attached to the heat shield (10) at a first attachment point (11) to form a preassembled unit and having a second attachment point (14) configured for attachment to the housing (6) [col. 2, lines 38-45] (fig. 1),
the first attachment point (11) being separate from the second attachment point (14) (clearly seen in fig. 1), and
wherein the at least one wire mesh (12) is attached to the heat shield (10) at the first attachment point (11) by a substance-to-substance bond (welding, fig. 7) [col. 2, lines 62-64 and col. 3, lines 3-8], and
wherein the heat shield (10) is closed at an inner surface facing the at least one wire mesh (12) (fig. 6) at the first attachment point (11) such that there are no fastening openings in the heat shield (10) at the first attachment point (11) (fig. 7).
Regarding claim 2, Tsubaki discloses: 
the at least one wire mesh (12) being attached to the heat shield (10) at the first attachment point (11) with an interlocking fit (inserted into the U shaped aperture) in addition to the substance-to-substance bond (welding) [col. 3, lines 3-8] (fig. 7).
Regarding claim 3, Tsubaki discloses: 
the at least one wire mesh (12) being attached to the heat shield (10) by the substance-to-substance bond (welding, through point -11-) [col. 3, lines 3-8].


Regarding claim 4, Tsubaki discloses:
the at least one wire mesh (12) partly projecting over an edge of the heat shield (10) (see annotated fig. 7-TSUBAKI, page 3).
Regarding claim 5, Tsubaki discloses: 
an exhaust system component (fig. 1) for a motor vehicle [abs., line 1] comprising:
a gas-carrying housing (6);
a heat shield (10) seated on an outside of the gas-carrying housing (6) (fig. 1); 
at least one wire mesh (12) [col. 2, lines 46-48] (fig. 3) which is provided at least partially between the heat shield (10) and the gas-carrying housing (6) to attach the heat shield (10) to the gas-carrying housing (6) and which has a first attachment point (11) and a second attachment point (14) (it is noted, the wire mesh -12- connects the heat shield -10- at joint -11- and connects the housing -6- at -14-) [col. 2, lines 38-45] (fig. 1),
the heat shield (10) being attached to the gas-carrying house (6) via the wire mesh (12) by the first attachment point (11) and being attached to the gas-carrying housing (6) by the second attachment point (14) which contacts the gas-carrying housing (6) directly [col. 2, lines 38-45] (fig. 3),
wherein the first attachment point (11) is separated from the second attachment point (14) (clearly seen in fig. 1), and
wherein the first attachment point (11) is a direct and fixed attachment between the heat shield (10) an the at least one wire mesh (12) [col. 3, lines 3-8] (fig. 7), and 
wherein the second attachment point (14) is a direct and fixed attachment between the at least one wire mesh (12) and the gas-carrying house (6) [col. 2, lines 43-45] (fig. 1),
wherein the at least one wire mesh (12) is attached to the heat shield (10) at the first attachment point (11) by a substance to substance bond (welding, fig. 7) [col. 2, lines 62-64 and col. 3, lines 3-8].
Regarding claim 6, Tsubaki discloses:
wherein the heat shield (10) is closed at the first attachment point (11) such that there are no fastening openings in the heat shield (10) at the first attachment point (11) (fig. 7).
Regarding claim 7, Tsubaki discloses:
wherein the heat shield (10) is adapted to the shape of the housing (6) (clearly seen in fig. 1).
Regarding claim 8, Tsubaki discloses:
the at least one wire mesh (12) being in the form of a strip (it is noted, Dictionary.com defines strip as a narrow piece of material, comparatively long and usually of uniform width. Per figure 1, wire mesh -12- is narrow piece, comparatively long piece, if extended before assembly).
Regarding claim 10, Tsubaki discloses:
the heat shield (10) having an edge (see annotated fig. 7-TSUBAKI, below), and
wherein the at least one wire mesh (12) is provided in a region of the edge of the heat shield (10) (see annotated fig. 7-TSUBAKI, below).

    PNG
    media_image1.png
    280
    509
    media_image1.png
    Greyscale


Regarding claim 11, Tsubaki discloses:
the at least one wire mesh (12) extending along the edge (see annotated fig. 7-TSUBAKI, above).
Regarding claim 12, Tsubaki discloses:
the at least one wire mesh (12) extending on the gas-carrying housing beyond de edge of the heat shield (10) (see annotated fig. 7-TSUBAKI, above).
Regarding claim 13, Tsubaki discloses:
the second attachment point (14) being provided in a region of the wire mesh (12) which is not covered by the heat shield (10) (fig. 1).
Regarding claim 14, Tsubaki discloses:
when compared with a remaining portion of the heat shield (10), the edge thereof is angled toward the gas-carrying housing (6) (fig. 1 and annotated fig. 7-TSUKABI, above).
Regarding claim 15, Tsubaki discloses:
an insulating cavity (28) being formed between the heat shield (10) and the gas-carrying housing (6) (fig. 7) (since the wire mesh -12- has thermal insulating capabilities) [col. 2, lines 53-57].
Regarding claim 17, Tsubaki discloses:
the first attachment point (11) and the second attachment point (14) being arranged laterally offset in relation to each other as viewed in a direction of a normal to a surface of the gas-carrying housing (6) that the second attachment point (14) is attached to (clearly seen in fig. 1).
Regarding claim 18, Tsubaki discloses:
the at least one wire mesh (12) being attached to the heat shield (10) by an interlocking fit (inserted into the U shaped aperture) [col. 3, lines 3-8] (fig. 7).
Regarding claim 19, Tsubaki discloses: 
the at least one wire mesh (12) being attached to the heat shield (10) by welding (at -11-) [col. 3, lines 3-8] (fig. 7).
Regarding claim 20, Tsubaki discloses: 
an insulating material (asbestos) being provided between the heat shield (10) and the gas-carrying housing (6) [col. 2, lines 53-57].
Regarding claim 24, Tsubaki discloses:
the second attachment point (14) providing a surface that is configured for direct and fixed attachment to the housing (6) (the surface of element -14-) [col. 2, lines 43-45] (fig. 1).
The recitation "configured for direct and fixed attachment to the housing by a substance-to-substance bond" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Tsubaki, is capable of being configured for direct and fixed attachment to the housing by a substance-to-substance bond.

Regarding claims 26-27, Tsubaki discloses:
the at least one wire mesh (12) having a first side and a second side opposite the first side (clearly seen in fig. 3), and wherein the first attachment point (11) is between the first side and an inner surface of the heat shield (10) (fig. 7), and wherein the second attachment point (14) is between the second side and an outer surface of the housing (6) (clearly seen in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki in view of Weiland et al. (US 8,322,134, herein “Weiland”).
Regarding claim 9, Tsubaki does not disclose the at least one wire mesh comprising a plurality of separate wire meshes.
However, the use of a plurality of space apart wire meshes arranged between a heat shield and a housing of a vehicle exhaust system, as an obvious variation of a single strip of wire mesh, is known in the art, as taught by Weiland. Weiland, also directed to a heat shield assembly (fig. 1) for a vehicle exhaust system [abs., lines 3-4] comprising a heat shield (2), at least one wire mesh (42) configured to attach the heat shield (2) to a housing of the vehicle exhaust system (10) [col. 4, lines 59-62], the at least one wire mesh (42) being attached to the heat shield (2) at a first attachment point, and having a second attachment point configured for attachment to the housing (10), teaches that the wire mesh (42) can be composed of a plurality of wire meshes arranged spaced apart from one another, as an obvious design choice depending on the degree of tightness required in the fit (15) between the housing (10) and the shield (2) [col. 5, lines 13-26].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Tsubaki the teachings of Weiland to have the at least one wire mesh comprising a plurality of separate wire meshes as a matter of an obvious design choice, depending on the degree of tightness required in the fir between the housing and the heat shield. Further, it has 
Regarding claim 25, Tsubaki discloses: 
a heat shield assembly (8) (figs. 1-3 and 7) for a vehicle exhaust system [abs., line 1], comprising: 
a heat shield (10); 
at least one wire mesh (12) [col. 2, lines 46-48] (fig. 3) configured to attach the heat shield (10) to a housing (6) of the vehicle exhaust system (the wire mesh -12- attaches the heat shield -10- at joint -11- and attaches the housing -6- at -14-) [col. 2, lines 38-45] (fig. 1),
the at least one wire mesh (12) being attached to the heat shield (10) at a first attachment point (11) to form a preassembled unit and having a second attachment point (14) configured for attachment to the housing (6) [col. 2, lines 38-45] (fig. 1),
the first attachment point (11) being separate from the second attachment point (14) (clearly seen in fig. 1), and
wherein the at least one wire mesh (12) is attached to the heat shield (10) at the first attachment point (11) by a substance to substance bond (welding, fig. 7) [col. 2, lines 62-64 and col. 3, lines 3-8].
Tsubaki does not disclose: 
the at least one wire mesh comprising a plurality of separate wire meshes.
However, the use of a plurality of space apart wire meshes arranged between a heat shield and a housing of a vehicle exhaust system, as an obvious variation of a single strip of wire mesh, is known in the art, as taught by Weiland. Weiland, also directed to a heat shield assembly (fig. 1) for a vehicle exhaust system [abs., lines 3-4] comprising a heat shield (2), at least one wire mesh (42) configured to attach the heat shield (2) to a housing of the vehicle exhaust system (10) [col. 4, lines 59-62], the at least one wire mesh (42) being attached to the heat shield (2) at a first attachment point, and having a second attachment point configured for attachment to the housing (10), teaches that the wire mesh (42) can be composed of a plurality of wire meshes arranged spaced apart from one another, as an obvious design 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Tsubaki the teachings of Weiland to have the at least one wire mesh comprising a plurality of separate wire meshes as a matter of an obvious design choice, depending on the degree of tightness required in the fir between the housing and the heat shield. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Response to Arguments
Applicant’s arguments filed 11/13/2020 have been fully considered but they do not apply to the new grounds of rejection.
For clarity, Tsubaki clearly discloses the substance-to-substance attachment (welding) between the heat shield (10) and the wire mesh (12) at join (11) [col. 2, lines 62-64] and not directly to the wire mesh (12), as argued by the applicant in page 8.  It is noted here that the feature upon which applicant relies (attach the wire mesh directly to the heat shield) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Please refer to the rejection, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763